UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6681


MERRICK BARRINGTON STEDMAN,

                    Petitioner - Appellant,

             v.

DAYENA CORCORAN, Warden; OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND,

                    Respondents - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:15-cv-00230-GLR)


Submitted: August 20, 2019                                        Decided: August 23, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Merrick Stedman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Merrick Barrington Stedman seeks to appeal the district court’s order denying relief

on his 28 U.S.C. § 2254 (2012) petition. The order is not appealable unless a circuit justice

or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating that reasonable jurists

would find that the district court’s assessment of the constitutional claims is debatable or

wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable, and that

the petition states a debatable claim of the denial of a constitutional right. Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that Stedman has not

made the requisite showing. Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                DISMISSED




                                              2